Citation Nr: 0812542	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.  

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to service connected diabetes mellitus.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to service 
connected diabetes mellitus.  

5.  Entitlement to service connection for a thyroid disorder, 
to include as secondary to service connected diabetes 
mellitus.  

6.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which, in pertinent part, denied service 
connection for hypertension, congestive heart failure, and 
sleep apnea.  That decision also granted service connection 
for diabetes mellitus and assigned a 10 percent rating.  In a 
March 2003 rating decision, the RO changed the initial 
evaluation for diabetes mellitus to 20 percent, effective in 
May 2001.  

In March 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain additional evidence, afford the veteran VA 
examinations, and obtain relevant medical opinions.  One of 
the questions that remand asked the examiner to address was 
whether the veteran's diabetes mellitus requires regulation 
of activities, defined as avoidance of strenuous activities.

In Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims and hereinafter, the Court) held that a 
veteran has a right to compliance with orders specified in a 
remand from the Board.  

In an Informal Hearing Presentation, dated in March 2008, the 
veteran's representative argued that the medical opinion 
obtained pursuant to the May 2006 Remand did not comply with 
the Remand because the examiner failed to state whether the 
veteran's diabetes mellitus requires "regulation of 
activities".  

Given the decision below, even assuming, without deciding, 
that there was the asserted noncompliance under Stegall, such 
noncompliance is without any effect and the representative's 
argument now goes to a moot point.  The Board finds below 
that the veteran's diabetes mellitus does require regulation 
of activities and that all requirements for a 40 percent 
rating were met as of January 2004, the date of the first 
evidence that the veteran's diabetes mellitus required 
insulin.  

Because the examiner's opinion as to "if" and when the 
veteran's diabetes required regulation of activities could 
not now benefit the veteran, another remand is not indicated.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In March 2008, the veteran, through his representative, 
asserted claims of service connection for peripheral 
neuropathy and erectile dysfunction.  These matters are 
referred to the RO for appropriate action  

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease and a thyroid disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's heart disease did not have onset during 
active service or within one year of separation from active 
service, is not caused or aggravated by his service-connected 
diabetes mellitus, and is not otherwise etiologically related 
to his active service.  

2.  The veteran's hypertension did not have onset during 
active service or within one year of separation from active 
service, is not caused or aggravated by his service-connected 
diabetes mellitus, and is not otherwise etiologically related 
to his active service.  

3.  The veteran's sleep apnea did not have onset during 
active service, is not caused or aggravated by his service-
connected diabetes mellitus, and is not otherwise 
etiologically related to his active service.  

4.  The veteran's diabetes mellitus has required a restricted 
diet, regulation of activities and insulin since January 
2004.  

5.  Prior to January 2004, the veteran's diabetes mellitus 
did not require insulin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disease 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).  

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

3.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).  

4.  Prior to January 2004, the criteria for an evaluation in 
excess of 20 percent disabling for diabetes mellitus were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2007).  

5.  Since January 2004, the criteria for an evaluation of 40 
percent disabling, but no higher, for diabetes mellitus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular disease 
and hypertension, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service- connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

The veteran contends that his diabetes mellitus has either 
caused or aggravated his hypertension, heart disease, and 
sleep apnea.  

At the outset the Board notes that the record contains 
conflicting medical opinions.  This includes the opinion of 
the veteran.  A resume submitted by the veteran in October 
2004 shows that he was employed as an emergency medical 
technician in 1970 and 1971.  Because the veteran has worked 
as a medical professional, the Board treats his opinion as to 
medical matters as competent evidence.  See Pond v. West, 12 
Vet. App. 341, 345 (1999).  While his opinion is competent 
evidence, the Board may consider that the veteran's interest 
in the outcome affects the credibility, and hence the 
probative value, of his opinion.  Id. (citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) for the holding that 
while interest in the outcome of a proceeding "may affect 
the credibility of testimony, it does not affect competency 
to testify").  

In cases where there are conflicting statements or opinions 
from medical professionals, it is within Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Private treatment notes from "L.K.", M.D., the veteran's 
cardiologist, show that the veteran was diagnosed with 
congestive heart failure and atrial fibrillation in April 
1999.  Dr. L.K. remarked that the veteran possibly had 
underlying ischemic heart disease and possible out of 
hospital acute myocardial infarction.  Also of record is a 
discharge summary from the Lexington Medical Center, signed 
by Dr. L.K.  Discharge diagnoses were chronic obstructive 
pulmonary disease, dilated cardiomyopathy, history of 
congestive heart failure, hypertension, and chronic atrial 
fibrillation.  As a disposition, Dr. L.K. stated that the 
veteran was discharged with instructions for a low sodium, 
low fat diet, with exercise as tolerated.  

An April 1999 discharge summary from the Lexington Medical 
Center includes that the veteran underwent cardiac 
catheterization which showed an ejection fraction of 30 
percent and normal coronary arteries.  That summary included 
relevant diagnoses of congestive heart failure, nonischemic 
cardiomyopathy, and atrial fibrillation.  This document makes 
no mention of diabetes mellitus.  

June 1999 treatment notes signed by "M.C.M.", M.D. state an 
impression of obstructive sleep apnea following a sleep 
study.  

September 2000 notes from Internal Medicine Associates 
contain an assessment of diabetes mellitus.  April 2001 notes 
from this practice, listing a physician "K.S.", M.D., state 
that the veteran had symptoms related to his congestive heart 
failure, chronic obstructive pulmonary disease and continued 
to smoke one-half pack of cigarettes per day.  Sleep apnea is 
also listed as a condition from which the veteran suffers.  
This note stated that the veteran had no symptoms related to 
his diabetes mellitus and that his diabetes was well 
controlled, providing evidence against his claim.  

Of note is that after listing his heart and pulmonary 
disorders, the Internal Medicine Associates notes referred to 
the veteran's tobacco use, at least implying an etiological 
relationship  Although acknowledging that the veteran has 
diabetes mellitus, the notes are absent for even an implied 
relationship between his diabetes mellitus and the other 
disorders.  In this context, these notes are some limited 
evidence against the veteran's claim that his heart disease 
and sleep apnea are caused or aggravated by his diabetes 
mellitus.  

Similarly, December 2000 notes from the South Carolina Heart 
Center, signed by the "M.B.", M.D., a cardiologist, 
provides evidence that the veteran's heart disease is 
unrelated to his diabetes mellitus.  These notes list the 
following as separate diagnoses: Acute viral illness; chronic 
obstructive pulmonary disease, continues to smoke cigarettes; 
history of hypertension and nonischemic dilated 
cardiomyopathy with an ejection fraction of 30 percent; 
chronic atrial fibrillation; and diabetes mellitus, type II, 
obesity.  

That the cardiologist listed the veteran's obesity as part of 
the diagnosis of diabetes mellitus and listed his cigarette 
smoking with chronic obstructive pulmonary disease, while 
listing his other diseases as separate entries, is found to 
be additional limited evidence that the veteran's diabetes 
mellitus is not etiologically connected to his heart disease.  

Simply stated, this grouping shows that the cardiologist 
considered the veteran's chronic obstructive pulmonary 
disease to be related to his cigarette use and, significant 
to the issue before the Board, considered there to be a 
connection between the veteran's diabetes mellitus and his 
obesity.  This also supports the opinion rendered by a VA 
physician in April 2007, as explained further along in this 
decision.  

In October 2001, the veteran underwent a VA examination with 
regard to his diabetes mellitus.  During the examination, he 
related a history of diagnoses of diabetes mellitus over the 
past two years, and hypertension for the past three years.  
He also reported that he suffered from congestive heart 
failure and atrial fibrillation.  That examiner stated that 
the veteran's claims file was not available for review.  

In that history section, the examiner stated that the veteran 
was following a low sodium, low cholesterol and low sugar 
diet and that his activities were not restricted, providing 
more evidence against this claim.  He also reported that the 
veteran was working at that time "but could not walk too 
long because of his heart and breathing problems.  He gets 
short of breath."  

This examiner provided diagnoses including non-insulin 
dependent diabetes mellitus, hypertension, and atrial 
fibrillation.  

Also submitted by the veteran is the report of a January 2003 
office visit to Dr. L.K. in which this cardiologist stated 
"[h]e has a nonischemic cardiomyopathy which in part likely 
is due to his diabetes mellitus."  (emphasis added).  

Dr. L.K.'s statement is favorable to the veteran's claim as 
to heart disease secondary to diabetes.  However, the 
statement is of little probative value as it is merely a 
conclusion expressed in a single short sentence, lacking any 
rationale or detail.  See Gabrielson, supra; see also 
Prejean, supra.  

In statements dated in April 2003 and March 2004, the veteran 
argued that findings from medical literature provided 
evidence that diabetes can cause and is normally associated 
with other medical conditions.  Submitted with this argument 
is a document with the heading "VA Internet Research 
Information" that appears to contain the text of an article 
entitled "In Denmark Heart Failure Developed in >50% of 
Patients with Diabetes Who Had an MI in 1979-1983, and Only 
2% of Those Survived 10 Years".  He also referred to 
selective summaries of other articles and statements of 
health organizations that he had included with his claim.  

The veteran argued that the RO denied his claims for 
secondary service connection on the essentially 
"simplistic" basis that his other medical disorders were 
diagnosed prior to diagnosis of diabetes, stating that this 
was not a logical or medically sound reason to find that his 
diabetes had not caused these disorders.  Rather, he proposed 
that the evidence submitted with his claim supported his view 
that his diabetes was causing damage to other physiological 
systems even before the diabetes is diagnosed, and, hence, 
that service connection was warranted for his disorders 
claimed as secondary to his diabetes.

Simply stated, he contends that an undiagnosed diabetes 
condition caused the problems at issue. 

It is important to note that the veteran was undergoing 
treatment for several disorders for a period of time and no 
health care provider diagnosed the veteran with diabetes 
until after he was diagnosed with the problems that he 
alleges were caused by the diabetes.  Such facts are found to 
clearly provide evidence against this claim.  The RO's 
argument, while perhaps, "simplistic", is also valid. 

The Board affords the veteran's opinion little probative 
value.  Most importantly, the veteran's interest in the 
outcome results in a strong bias that impacts negatively on 
the credibility of his opinion.  Further, and most 
importantly, the Board finds that the veteran's theory makes 
little sense. 

The veteran's opinion is untenable in that he says little 
more than that if a person has heart disease, hypertension or 
sleep apnea, and is ever diagnosed with diabetes, the 
diabetes likely caused the other conditions.  This argument 
leads inexorably to the conclusion that all veterans who have 
service connected diabetes, and have been diagnosed at some 
point with heart disease, hypertension and/or sleep apnea are 
due compensation for these additional disorders.  
Particularly in light of the veteran's clear medical history, 
the Board finds that the veteran's theory of essentially 
reverse causality is entitled to very limited probative 
weight, clearly outweighed by the post-service medical 
records which are found to provide evidence against these 
claims.        

The only evidence favorable to the veteran's claims that his 
hypertension and sleep apnea are related to his diabetes is 
the veteran's unsupported conclusion that this is so.  For 
the reasons stated above, this opinion, to the extent that it 
is an opinion and not merely a restatement of his claim, is 
afforded little probative value.  

In April and May 2007, the veteran again underwent VA medical 
examinations regarding his claims on appeal.  These 
examinations were conducted by two different physicians, 
"B.M.", M.D. in April, and "T.L.", M.D., in May.  Both 
examiners indicated that they had reviewed the veteran's 
claims file.  

Dr. B.M. recounted the veteran's history of diagnosis of 
diabetes mellitus in 2000, nonischemic congestive heart 
failure and atrial fibrillation in April 1999, and 
obstructive sleep apnea in 1999.  He remarked that the record 
showed the veteran to have elevated blood pressures in 1998 
but that he was not placed on medication until discharge from 
the hospital for the cardiomyopathy in 1999.  

The examiner opined that it is less likely than likely that 
the veteran's heart disease, hypertension and sleep apnea 
were the result of, caused, or aggravated by the veteran's 
service connected diabetes.  As a rationale for that opinion, 
this examiner stated that the veteran's: 

diabetes was not evident until 
approximately the year 2000.  He was 
admitted for congestive heart failure in 
1999.  This was classified a nonischemic 
cardiomyopathy by catheterization showing 
normal coronary arteries, and a large 
majority of dilated cardiomyopathy is 
idiopathic.  Typical cardiomyopathy 
caused by diabetes is ischemic in nature, 
though rarely long standing uncontrolled 
diabetes can lead to other types of 
cardiomyopathy, but again does not fit 
the time line in this veteran's case.  

Dr. T.L. also detailed the date of diagnosis of the veteran's 
heart disease and diabetes and provided an opinion as to 
whether the veteran's heart disease was related to his 
diabetes.  In so doing, Dr. T.L. addressed the opinion of the 
veteran's cardiologist, Dr. L.K., discussed above, and the 
references to scientific literature contained in the 
veteran's claims file.  

In offering his opinion as to any relationship between the 
veteran's sleep apnea and his diabetes, Dr. T.L. stated that 
he was unaware of any scientific evidence directly linking 
obstructive sleep apnea with diabetes mellitus.  He stated 
that the two conditions can coexist in an overweight 
individual, but that there is no cause and effect 
relationship.  He thus opined that it is less likely than not 
that the veteran's sleep apnea is secondary to his diabetes.  

As to the relationship between the veteran's heart disease 
and diabetes, Dr. T.L. provided a detailed and thorough 
opinion that the veteran's heart disease was not secondary to 
his diabetes.  Dr. T.L. specifically addressed the arguments 
that the relative timing of diagnosis of these diseases was 
irrelevant and he specifically addressed the statement of the 
veteran's cardiologist.  

Additionally, in addressing the veteran's arguments, Dr. T.L. 
provided that while there can be a long period of insulin 
resistance that progresses from impaired glucose tolerance to 
overt diabetes mellitus, it is unlikely that a patient with a 
prediabetic condition would develop such a severe end-organ 
or macrovascular disease as nonischemic cardiomyopathy.  He 
noted that at the time that the veteran developed 
cardiomyopathy and atrial fibrillation, his glucose levels 
were still normal.  Dr. T.L. stated that that a person with 
insulin resistance would experience improvement or possibly 
resolution of elevated blood pressure and diabetes with 
weight reduction.  He explained that if the veteran does have 
insulin resistance, it is secondary to being overweight 
rather than loss of pancreatic beta cell function.  

The Board notes that the claims file contains numerous 
statements that the veteran is obese.   

In addressing Dr. L.K's statement that the veteran's 
cardiomyopathy "is in part most likely" secondary to 
diabetes mellitus, Dr. T.L. found it significant that Dr. 
L.K. had never previously linked the veteran's cardiomyopathy 
to diabetes and questioned the ambiguous phrase "in part" 
used by Dr. L.K.  Dr. T.L. remarked that he did not see this 
as a definite statement of cause and effect, but rather that 
Dr. L.K. had couched his statement in terms of possibilities.  
He concluded that the veteran's nonischemic cardiomyopathy 
was not secondary to his diabetes mellitus.  

The Board finds this opinion highly probative.  Dr. T.L. 
specifically and logically addressed the veteran's arguments 
and Dr. L.K.'s statement.  He also provided a detailed 
explanation as to why the veteran's case did not fit into the 
proffered scenario involving damage from prediagnosed 
diabetes.  

Moreover, Dr. T.L.'s observation that the language employed 
by the veteran's cardiologist is one of possibilities is well 
taken.  Indeed, language such as "in part" fits Dr. L.K.'s 
statement in with speculative medical opinions that have 
previously found to be incapable of supporting a grant of 
service connection.  In Bloom v.West, 12 Vet. App. 185 
(1999), the Court found unpersuasive the unsupported 
physician's statement that the veteran's death "could" have 
been caused by his time as a prisoner of war.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  Similarly, in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court found that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  

Dr. T.L.'s and Dr. B.M.'s opinions employed clear and logical 
reasoning, were detailed and thorough, and the Board finds 
the opinions highly probative for these reasons.  

Based on the above, the Board finds that the medical opinions 
expressed by the April and May 2007 VA medical examiners are 
more probative than the opinions expressed by the veteran and 
Dr. L.K as to a relationship between the veteran's diabetes 
mellitus and the disorders he claims as either caused or 
aggravated by the diabetes mellitus.  Hence, the 
preponderance of the evidence is against the veteran's claims 
for service connection for these disorders on a theory of 
secondary service connection.  

The Board has not ignored the argument presented by the 
veteran's representative in the January 2008 Informal Hearing 
Presentation.  In that document, the representative disagreed 
with that portion of the VA examiner's opinions that the 
veteran's diabetes did not aggravate his other claimed 
conditions.  Specifically, the representative took issue with 
the remarks going to the timing of the diagnoses of the 
various disorders.  The Board finds that this argument is 
without merit.

Based on the above, the Board finds that the medical opinions 
unfavorable to the veteran's claims, as well as the clinical 
record, outweigh the evidence offered as favorable to his 
claims.  Hence the preponderance of the evidence is against 
his claims for entitlement to service connection for heart 
disease, hypertension, and sleep apnea as secondary to 
diabetes mellitus and these claims must be denied.  

Also considered by the Board, and by the RO, is whether 
service connection is warranted for these disorders as 
directly related to the veteran's active service.  

Review of the veteran's service medical records show no 
reports of sleep apnea or evidence of high blood pressure, 
hypertension, or heart disease.  A July 1970 separation 
report of medical examination includes a normal clinical 
evaluation of the veteran's heart and vascular system.  Blood 
pressure measurements were 130/84 sitting, 124/74 recumbent, 
and 130/80 standing.  In an associated report of medical 
examination the veteran indicated that he did not then have 
nor had ever had high or low blood pressure or, palpitation 
or pounding heart.  This is strong evidence that the veteran 
did not have sleep apnea, heart disease, or hypertension 
during service.  There is no evidence to the contrary.  

Post-service, there is no report of hypertension, heart 
disease, or sleep apnea until 1998 at the earliest, almost 
three decades after separation from service.  This is more 
evidence that the veteran's heart disease, hypertension and 
sleep apnea did not have onset during service, and precludes 
application of the presumptive provisions for cardiovascular 
disease and hypertension.  

Nor is there any other evidence or opinion that these 
disorders are related directly to the veteran's service.  
Therefore, since all evidence of record is against awarding 
service connection for these claimed disorders on a direct 
theory of entitlement, his claim must also be denied on that 
basis.  

In summary, the preponderance of the evidence is against the 
veteran's claims for service connection on any theory of 
entitlement and hence his claims must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

This claim for an evaluation higher than that assigned by the 
RO originated from the RO decision that granted service 
connection for that disability.  In such claims, ratings can 
be assigned for separate periods of time based on the facts 
found, a practice referred to as assigning "staged" 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for diabetes mellitus was established by a 
rating decision dated in May 2002.  In a rating decision from 
March 2003, the RO assigned a 20 percent evaluation for the 
veteran's diabetes mellitus, effective in May 2001, the date 
that diabetes mellitus was afforded the presumption for 
service connection based on exposure to an herbicide agent 
during service, the basis for the grant of service connection 
in this case.  

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  38 C.F.R. § 4.119.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Id.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Id.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  38 C.F.R. § 4.119.

Evidence going to the applicable criteria for evaluating the 
veteran's diabetes mellitus includes VA outpatient notes and 
the VA examinations already discussed in the section 
addressing his claims for entitlement to service connection.  
To the extent necessary, the Board includes additional 
portions of those examination reports that are relevant to 
his claim for a higher evaluation but were not relevant to 
his claims for service connection.  

An October 2001 VA clinic note contains a section for 
physical activity screening and counseling.  In that section, 
the clinician wrote that the veteran had been informed of the 
benefits of regular exercise.  Also listed is the statement 
that physical activity is contraindicated for this veteran 
due to his medical condition.  No particular medical 
condition is listed as the reason for the contraindication.  
VA clinic notes since October 2001 continue to show this 
contraindication.  This is evidence of regulation of the 
veteran's activities, and in that sense, evidence favorable 
to assigning a higher rating for the veteran's diabetes 
mellitus.  Of note is that the reason for the stated 
contraindication is unclear (i.e. whether his heat disease 
and chronic obstructive pulmonary disease formed led to the 
contraindication as opposed to or in conjunction with his 
diabetes mellitus).  

The October 2001 VA examination report contained a veteran 
provided history that he had not been hospitalized for 
ketoacidosis or hypoglycemia, but that he was following a 
restricted diet for his diabetes.  This history also stated 
that the veteran was still working but that he was unable to 
walk "too long" because of his heart and breathing 
problems, remarking that the veteran experienced shortness of 
breath with such activity.  The examiner stated that the 
veteran saw his primary care physician every three months.  
An assessment included non-insulin dependent diabetes 
mellitus.  This is evidence that the veteran's diabetes has 
required a restricted diet since October 2001.  This is also 
evidence that the veteran's heart and lung disorders 
contribute to his restricted ability to engage in physical 
activity.  

Contained in the report of a January 2003 office visit to the 
veteran's cardiologist, is a history section in which Dr. 
L.K. stated that the veteran "has limitations in his 
physical activity and ability to really work productively 
secondary to his underlying cardiovascular condition and 
chronic obstructive pulmonary disease and diabetes 
mellitus."  

In an assessment section of that document, the cardiologist 
remarked on the veteran's plan to retire, stating that this 
would be of benefit to the veteran given his multiple medical 
problems.  Because Dr. L.K listed diabetes as one of the 
conditions limiting the veteran's physical activity, this is 
evidence that as of January 2003 the veteran's diabetes 
mellitus required regulation of activities.  

VA clinic notes from January 2004 document that the veteran 
was beginning insulin treatment for his diabetes.  VA clinic 
notes also show that, in March 2006, treatment included 
insulin every morning and every evening.  This evidence shows 
that the veteran's diabetes mellitus has required insulin 
since January 2004.  

In the April 2007 VA examination report, the examiner 
recounted the veteran's history, including that the veteran 
had not been hospitalized for ketoacidosis.  He recorded the 
veteran's report that he had hypoglycemic reactions once or 
twice a week but that this frequency varied.  The veteran was 
following a restricted diet for his diabetes and saw his 
diabetic care provider approximately every three months.  He 
denied history of stroke, nephropathy, peripheral vascular 
disease, and diabetic retinopathy, although he did report 
peripheral neuropathy.  

The examiner reported that the veteran had an eighty pack per 
year smoking history and did report some chest pain and 
shortness of breath.  He also reported that the veteran was 
not currently employed and that the veteran denied any 
effects on his activities of daily living related to 
diabetes.  This account of the veteran's is some limited 
evidence against a finding that the veteran's diabetes 
mellitus requires restriction of activities.  

Clearly, the veteran's diabetes requires insulin and a 
restricted diet.  There is doubt that his diabetes requires 
restriction of activities, however considering all the 
evidence of record, the Board finds that the evidence as to 
that criterion is in equipoise.  Statute, regulation, and 
caselaw require this reasonable doubt be resolved in the 
veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  
Thus, the Board finds that all criteria for a 40 percent 
rating have been met since January 2004; the date of the 
first evidence that the veteran's diabetes required insulin.  

Importantly, the Board notes that there is significant 
evidence against the Board's decision that the veteran 
warrants a 40 percent evaluation for this condition and it 
may be found in future examinations of the veteran's 
condition that a 40 percent evaluation is not warranted 
(based on a finding that the veteran's activities are limited 
by his nonservice connected disorders, and not his service 
connected condition, or some other factor).  However, at this 
time, there is sufficient ambiguity to warrant a 40 percent 
evaluation of this condition.       

The Board now turns to whether a rating higher than 40 
percent is warranted since January 2004.  The next higher 
rating, 60 percent, requires, in addition to other criteria, 
that the veteran's diabetes mellitus to have resulted in 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic car provider.  

The evidence described above affirmatively demonstrates that 
the veteran has not required any hospitalizations for his 
diabetes mellitus and sees his diabetic care provider only 
every three months.  This is strong evidence that these 
criteria for a higher rating have not been met.  There is no 
evidence to the contrary.  Hence, a rating higher than 40 
percent is not warranted.  

Because the veteran has argued that he cannot work due to his 
various health problems, the Board has considered whether 
referral for extraschedular consideration is warranted.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

This case does not warrant referral for extraschedular 
consideration.  The veteran has not required any periods of 
hospitalization for his diabetes mellitus.  Although the 
veteran asserts that his health precludes working in his 
chosen profession and has thus had to retire, he has offered 
no objective evidence of this.  Furthermore, there is no 
evidence that his diabetes mellitus caused his retirement, as 
opposed to his many other nonservice connected disorders.  
Furthermore, there is no evidence that his diabetes mellitus 
interferes with his ability to engage in employment other 
than the field from which he retired.  That a service 
connected disability causes difficulty with employment is 
contemplated by the rating schedule.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  The evidence does not present 
such exceptional circumstances to find that the veteran's 
disability picture is not appropriately rated under the 
schedular criteria.  The Board finds that the post-service 
medical record, as a whole, provides evidence against such a 
finding.
For these reasons, the Board declines to refer his case for 
extraschedular consideration.  

In conclusion, the veteran diabetes mellitus warrants a 40 
percent evaluation, but no higher, since January 2004.  To 
that extent, his claim must be granted.  The preponderance of 
the evidence of record is against assigning the 40 percent 
rating earlier than January 2004, assigning a higher rating 
for any period of time, or referring the veteran's claim for 
extraschedular consideration.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in October 2001, May 2003, and 
May 2006, that fully addressed all four notice elements.  The 
October 2001 letter was sent prior to the initial RO decision 
in this matter.  This letter listed diabetes mellitus, 
congestive heart failure, sleep apnea, and high cholesterol, 
along with a number of other disabilities claimed by the 
veteran as due to his service.  Although this letter did not 
specifically list hypertension, the veteran's claim included 
blood pressure problems listed along with congestive heart 
failure, atrial fibrillation, abnormal rhythm, and valve 
malfunction.  These conditions were listed as one of 14 
entries.  Because the letter was tailored to the form of the 
veteran's claim, the Board finds that the October letter 
properly complied with the VCAA, including as to the 
veteran's claim regarding high blood pressure.  This letter 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  

In this case, the duty to notify with regard to assignment of 
disability ratings and effective dates for claims for service 
connection was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied subsequent to the 
initial RO decision by way of the letter sent in May 2006.  
That letter informed the veteran of what evidence was 
required to substantiate the claims as to all elements, 
including assignment of disability ratings and effective 
dates, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in October 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
although the issue before the Board is whether the veteran's 
diabetes mellitus is properly rated, the appeal arises from a 
claim for entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 

section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of 
the information and evidence necessary to substantiate 
the claim, before the initial RO decision and in 
sufficient time to enable the claimant to submit 
relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must 
be tailored to the specific nature of the veteran's 
claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  In the instant case, VCAA 
notice requirements were satisfied because the RO provided 
the veteran with the notice applicable to a claim to 
establish service connection.  

Furthermore, to the extent that any deficiencies in notice 
remain as to either the assignment of disability ratings for 
diabetes mellitus or the requirements for a claim for service 
connection based on a theory of secondary service connection, 
the Board finds that the veteran has demonstrated actual 
knowledge in these respects; indeed a far greater knowledge 
than likely could have been provided by preadjudicatory 
notice.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

As discussed in the substantive section of this decision, the 
veteran has presented in depth argument based directly on the 
rating criteria for diabetes mellitus.  In that regard, his 
statements dated in April 2003 and March 2004 contain 
specific references to the applicable criteria.  Similarly, 
the veteran and his representative have argued the 
particulars of a claim based on secondary service connection, 
even so far as to make distinctions between aggravation of a 
non service connected disorder by a service connected 
disorder as well as causation.  Hence, in this case, any 
notice error is harmless error because the veteran has 
demonstrated actual knowledge of that which the notice would 
have provided.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records including records from "L.K.", M.D.; "K.S.", M.D.; 
"C.M.",  M.D.; "W.B.", M.D.; "M.K.", M. D.; "G. S.", 
M.D.; the Lexington Medical Center; and the South Carolina 
Heart Center.  Appropriate VA medical examinations were 
afforded the veteran in October 2001 and April 2007 and 
necessary medical opinions were obtained.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for heart disease is denied.  

Service connection for hypertension is denied.  

Service connection for sleep apnea is denied.  

An evaluation of 40 percent disabling, but not higher, for 
diabetes mellitus is granted, effective January 2004.  


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2007).

In the May 2002 rating decision, the RO denied service 
connection for chronic obstructive pulmonary disease and a 
thyroid disorder.  In a VA Form 9 received in December 2002, 
the veteran not only perfected appeals as to other issues, 
but also expressed disagreement with the denial of service 
connection for chronic obstructive pulmonary disease.  
Similarly, in a letter received in April 2003, the veteran 
disagreed with the RO's denial of service connection for a 
thyroid disorder.  

The Board is aware that the veteran has argued that the 
decision as to his thyroid disorder was incorrect based on 
his belief that service connection is warranted as secondary 
to diabetes mellitus.  In view of a recent decision by the 
Federal Circuit, the veteran's April 2003 statement should be 
taken as a notice of disagreement with the RO decision rather 
than as a new claim based on a different theory of 
entitlement.  In Boggs v. Peake, No. 2007-7137 (Fed. Cir. 
Mar. 26, 2008), the Federal Circuit stated "a new theory of 
causation for the same disease or injury that was the subject 
of a previously denied claim cannot be the basis of a new 
claim under § 7104(b)."  

Although that particular issue was not before the Federal 
Circuit in Boggs, and thus the Federal Circuit's statement 
could be viewed as non-binding dicta, the Board finds in the 
instant case that the position most favorable to the veteran 
is to consider that April 2003 statement by the veteran as a 
notice of disagreement with the May 2002 denial of his claim 
for entitlement to service connection for a thyroid disorder.  

A statement of the case has not yet been issued with regard 
to either of these notices of disagreement.  See 38 U.S.C.A. 
§ 7105(d)(1).  Because the filing of a notice of disagreement 
initiates appellate review, the claim must be remanded for 
the preparation of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the case 
with regard to the May 2002 decision that 
denied service connection for a chronic 
obstructive pulmonary disease and a 
thyroid disorder.  Of note is that the 
veteran has argued that these disorders 
are related to his diabetes mellitus as 
well as directly related to his active 
service.  

Inform the veteran of his appellate rights 
and of the actions necessary to perfect an 
appeal on this issue.  Thereafter, return 
this issue to the Board only if (and only 
if) an adequate and timely substantive 
appeal is filed.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


